Citation Nr: 1000399	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-07 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy of the extremities, to include as 
secondary to exposure to Agent Orange.


REPRESENTATION

The Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This matter was previously before the Board in October 2008, 
when it was returned for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  There is no objective evidence showing the Veteran had 
exposure to herbicides, including Agent Orange, during his 
active service in Korea

3.  Diabetes mellitus was not manifested during service or 
within one year of separation from service and is not shown 
to be causally or etiologically related to such service.  


CONCLUSION OF LAW

Diabetes mellitus, with peripheral neuropathy of the 
extremities, was not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2004, August 2004, February 2006, 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board observes that the VA has not conducted 
a medical inquiry in the form of a VA compensation 
examination in an effort to substantiate the claim of service 
connection.  However, as will be explained below, such 
development is not required because there is no evidence of 
diabetes mellitus or of exposure to Agent Orange, or 
complaints relative thereto, during service.  As the evidence 
does not indicate that the disability may be associated with 
service, a medical examination or medical opinion is not 
required to decide the claim under 38 C.F.R. § 3.159(c)(4).

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated by service.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for diabetes mellitus, if the disability is 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Further, a Veteran who, during active service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to certain herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(f). 

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600-
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).

In the case of diabetes mellitus, if the Veteran was exposed 
to certain herbicides, type 2 diabetes will be presumed to 
have been incurred in service if manifest to a compensable 
degree (at least 10 percent) at any time after service, even 
if there is no record of such disease during service.  38 
U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The VA has received from the Department of Defense (DOD) a 
listing of locations outside of Vietnam where Agent Orange 
was used or tested over a number of years.  DOD has confirmed 
that the herbicide, Agent Orange, was used from April 1968 
through July 1969 along the Korean demilitarized zone (DMZ) 
to defoliate the fields of fire between the front line 
defensive positions and the south barrier fence.  The treated 
area was a strip of land 151 miles long and up to 350 yards 
wide from the fence to north of the civilian control line.  
There is no indication that the herbicide was sprayed in the 
DMZ itself.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used, namely the Combat Brigade of the 2nd 
Infantry Division, the Division Reactionary Force, and the 
3rd Brigade of the 7th Infantry Division and their smaller 
component units.  Field artillery, signal, and engineer 
troops also were supplied as support personnel during the 
time of the confirmed use of Agent Orange.  The estimated 
number of exposed personnel is 12,056.  If it is determined 
that a Veteran who served in Korea during this time period 
belonged to one of the units identified by DOD, then it is 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 
2003.

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Background & Evidence

The Veteran served in the U.S. Army from May 1966 to December 
1968, including service in the Republic of Korea from 
November 1967 to December 1968.  The Veteran's service 
personnel records show that during that time he was assigned 
to the 199th Personnel Service Company, the 4th Financial 
Section (Disbursing), and the 503rd Military Police 
Battalion.  Service records do not reflect any service in 
Vietnam.  

The Veteran's service treatment records are silent for any 
complaints, symptoms, treatment, or diagnosis of diabetes 
mellitus while in service.  The records do show that he was 
seen on several occasions by medical personnel from the 125th 
Medical Detachment for other complaints.  

VA treatment records indicate that the Veteran was seen for 
complaints of tingling pain in his feet in January 1991 and 
diabetic peripheral neuropathy was diagnosed.

At a September 1994 Office of Disability Determinations 
evaluation, the Veteran indicated he was told he had insulin-
dependent diabetes mellitus in about 1989 and was diagnosed 
with peripheral neuropathy by VA providers in about 1990.  
Social Security records indicate that he was awarded Social 
Security Disability based on diabetic neuropathy effective in 
April 1991.

A private medical record dated in March 1996 states that the 
Veteran was diagnosed with diabetes mellitus at age 5, which 
was controlled with pills up until four or five years 
earlier, but required insulin after that.  The doctor 
indicated that the Veteran was totally disabled as a result 
of his diabetic peripheral neuropathy.
 
In May 2004 the Veteran filed a claim for service connection 
for diabetes mellitus with peripheral neuropathy.  He 
indicated that he had served at a location 12 miles from the 
DMZ and was assigned to the 4th Finance Division and the 4th 
Military Police Division.  He stated that on at least one 
occasion while in Korea he was ordered to wear gas masks due 
to hazardous chemicals.

In an August 2004 written statement, the Veteran reported 
that in June or July of 1968 Agent Orange was sprayed around 
the DMZ in Korea.  The Veteran's unit was ordered to wear gas 
masks the whole day when outside.  He indicated that he was 
not made aware until many years after that it was Agent 
Orange that was being sprayed in the area.

In his April 2005 Notice of Disagreement, the Veteran stated 
that he was assigned to the 2nd Infantry Division, 4th Finance 
Disbursement Group stationed at Camp Red Cloud DMZ South 
Korea from November 1967 to October 1968 and witnessed the 
spraying of herbicides close to the base.  He again said that 
he was required to wear a gas mask when the spraying was 
going on.  

At the April 2008 BVA hearing the Veteran testified that he 
was first diagnosed with diabetes mellitus in approximately 
May of 1970, but did not begin receiving treatment for the 
condition for another year to two years.  He stated that he 
believed the doctor who originally diagnosed him was dead and 
the treatment records were no longer available.  His 
disability was controlled with diet until about 1988, when he 
began taking glucose medication; insulin therapy began in 
1990.  He testified that while in Korea he was stationed at 
Camp Red Cloud, the headquarters of the 2nd Infantry 
Division, which was located 12 miles from the DMZ, and that 
he received medical treatment from personnel of the 125th 
Medical Detachment at Camp Red Cloud.  He was originally 
assigned to the 4th Finance Section, but spent his last 3 
months in Korea with the 503rd Military Police Battalion.  He 
stated that while he was at Camp Red Cloud, the entire field 
was sprayed and they were told if they went outside they were 
to wear a gas mask for the whole day.  He discovered many 
years later, at the Disabled Veterans of America office in 
Pensacola, that Agent Orange was sprayed in the DMZ.

In December 2008, the Veteran submitted a copy of a letter 
from the widow of Dr. W.F.S., stating that the doctor died in 
November 1987 and all medical records from his practice had 
been destroyed.

In August 2009, in compliance with the Board's remand 
instructions, the RO requested information regarding the 
Veteran's unit of assignment in relation to Agent Orange 
exposure from the U.S. Army and Joint Services Records 
Research Center (JSRRC).  In September 2009, the JSRRC 
responded that the 1968 unit history of the 4th Finance 
Section (Disbursing) had been reviewed.  The records 
indicated that the unit was assigned within the I Corps Group 
area and at Camp Page, which was located approximately 9 
miles from the DMZ, but did not indicate a location at Camp 
Red Cloud or the use, storage, spraying, or transportation of 
herbicides or any specific duties performed by unit members 
along the DMZ.

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

For Veterans with service in Vietnam, exposure to Agent 
Orange is presumed, and service connection for diabetes 
mellitus is granted on that basis.  There is no contention or 
indication in this case that the Veteran served in Vietnam, 
so exposure to Agent Orange cannot be presumed.  However, the 
Veteran contends that he was exposed to herbicides/Agent 
Orange while stationed in Korea.  The Veteran's service 
personnel records confirm he served in Korea where he was 
assigned to the 4th Finance Section for the period of 
November 1967 to September 1968 and the 503rd Military Police 
Battalion from September 1968 to December 1968.  

The Veteran asserts that he was stationed at Camp Red Cloud, 
the headquarters of the 2nd Division located 12 miles from 
the DMZ, and that Agent Orange was sprayed on the field on at 
least one occasion during his assignment there.  However, the 
unit history of the 4th Finance Section provided by the JSRRC 
do not reflect that the Veteran's assigned unit was located 
at Camp Red Cloud; rather, they show it as having been 
located largely at Camp Page which was located 9 miles from 
the DMZ.  The unit history also does not show that any 
specific members of the unit performed any specific duties 
along the DMZ.  Nor does it indicate that the 4th Finance 
Section was ever involved in the use, storage, spraying, or 
transport of herbicides, including Agent Orange.  

While records from the 503rd Military Police Battalion are 
not included in the JSRRC report, the Veteran reported the 
spraying of chemicals on the field in either June or July 
1968, and he was not transferred to that Battalion until 
September 1968.  Further, the list of units noted by the DOD 
to have been stationed in the area where herbicides were used 
consists of combat units, field artillery, signal, and 
engineer troops, and does not include either the 4th Finance 
Section or the 503rd Military Police Battalion.  

Essentially, then, there is no objective evidence suggesting 
that the Veteran was ever exposed to Agent Orange.  The Board 
finds that although the Veteran is competent to testify that 
the field where he was stationed was sprayed, he is not 
competent to state that Agent Orange was applied on that 
occasion.  

Therefore, under DOD guidelines, although the Veteran was 
stationed in Korea for the period of November 1967 to 
December 1968, which is a part of the time period outlined by 
the DOD when herbicides were used, he did not serve in one of 
the units identified by DOD as having been potentially 
exposed to herbicides.  [Notably, DOD guidelines for 
herbicide exposure are not based on the service member's 
proximity to the DMZ but on the unit of assignment and the 
nature of the duties of that unit.]  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
particularly Agent Orange, is not applicable in this case.  
See 38 C.F.R. §§ 3.307, 3.309.

Service connection for diabetes mellitus on a presumptive 
basis can also be granted when the condition is manifested to 
a compensable degree within one year of service separation.  
38 C.F.R. §§ 3.307, 3.309.

Here, the Veteran has testified that he was first diagnosed 
with diabetes mellitus in approximately May of 1970 but did 
not begin treatment for another year to two years.  The 
records for the doctor who diagnosed and treated the 
Veteran's condition in this time frame are not available to 
show whether it was then manifested to a compensable degree, 
i.e., manageable by dietary restrictions.  However, the 
Veteran separated from service in December 1968 and more than 
the statutory one-year period had elapsed at the time he 
states he was diagnosed, so the severity of the condition at 
that time is irrelevant.  Service connection for diabetes 
mellitus on a presumptive basis is not established under 
38 C.F.R. §§ 3.307 and 3.309 because it was not manifested 
within the first post-service year.

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

It is not in dispute that the Veteran has diabetes mellitus 
with peripheral neuropathy, as the record reflects that he 
receives VA treatment and Social Security Disability for this 
condition.  However, on the basis of the service treatment 
records, neither diabetes mellitus nor any symptoms of 
diabetes mellitus were not affirmatively shown to have been 
present during service and service connection under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established.  

Moreover, as indicated above, there is simply no competent, 
medical evidence or opinion that in any way relates the 
Veteran's current diabetes mellitus to his period of active 
service, to include any alleged exposure to Agent Orange 
and/or other chemicals.  Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).

To the extent that the Veteran, or his representative, 
contends that a medical relationship exists between the 
Veteran's current diabetes mellitus and his active service, 
their opinions are entitled to no probative value.  As lay 
persons lacking in medical training and expertise, the 
Veteran and his representative cannot provide a competent 
opinion on a matter as complex as the etiology of diabetes 
mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Any statements submitted by the Veteran in support of 
his claim are not competent medical evidence and do not serve 
to establish a medical nexus.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's 
diabetes mellitus claim on either a direct or presumptive 
basis.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for diabetes mellitus with peripheral 
neuropathy of the extremities, to include as due to exposure 
to Agent Orange, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


